Citation Nr: 0011848	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-51 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the left leg.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an effective date for service connection 
for post-traumatic stress disorder prior to March 5, 1996.

4.  Entitlement to an evaluation in excess of 20 percent for 
laminectomy, L4-5, with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The veteran's claims were remanded by the Board for further 
development in April 1998.  The issue of entitlement to an 
evaluation in excess of 20 percent for laminectomy, L4-5, 
with degenerative changes, is the subject of a remand section 
of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of a shell fragment wound of the left leg is not plausible.

2.  Hearing loss was not manifested during service or for 
many years thereafter, and current bilateral ear hearing loss 
is not related to service.

3.  The record shows that the first claim for service 
connection for post-traumatic stress disorder was received by 
VA on April 11, 1996.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a shell 
fragment wound of the left leg is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  Hearing loss was not incurred in or aggravated by active 
service, and bilateral hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).

3.  The criteria for an effective date earlier than March 5, 
1996 for service connection for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

I.  Residuals of Shell Fragment Wound

The veteran seeks service connection for residuals of a shell 
fragment wound to the left leg.  At a January 1997 hearing 
before a hearing officer, the veteran testified that the same 
grenade explosion in Vietnam which resulted in a service-
connected eye injury also resulted in his being hit in the 
left leg by shrapnel.

The service medical records are silent to any shell fragment 
wound to the left leg.  The post service medical records fail 
to show any residuals of a shell fragment wound to the left 
leg.  VA x-rays of the veteran's left thigh in March 1997 
revealed no metallic foreign body.  On fee-basis VA 
orthopedic examination in December 1998 the veteran reported 
that he had not been bothered by the left leg region where 
the shrapnel entered.  The veteran stated that there was no 
scar.  Physical examination of the veteran revealed no scar 
on the left posterior thigh where the veteran asserted that 
he had a shrapnel wound.  The examiner noted that the veteran 
had no leg disability etiologically related to a shell 
fragment wound, and that the veteran did not complain of any 
difficulties with the leg.  

As noted above, a well-grounded claim requires evidence of a 
current disability.  See Rabideau.  The medical evidence of 
record clearly shows that the veteran does not have any 
current disability of the left leg resulting from a shell 
fragment wound.  The veteran himself has denied any current 
left leg problems due to his alleged shell fragment wound.  
Since the veteran has no current disability of the left leg 
residual of a shell fragment wound, his claim for service 
connection for residuals of a shell fragment wound of the 
left leg is not well grounded and must be denied.


II.  Hearing Loss

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran asserts that he has hearing loss due to exposure 
to acoustic trauma in service.  At an August 1997 hearing 
before a hearing officer the veteran testified that he was a 
door gunner in Vietnam and that he was exposed to the 
acoustic trauma of the machine gun and of helicopters on a 
daily basis.  He was also exposed to the noise of a grenade 
that exploded near him.  

The veteran submitted an August 1997 statement from his 
spouse.  His spouse stated that when the veteran returned 
from Vietnam she noticed that the veteran had trouble 
hearing.  He would always turn the volume up on the radio and 
the television.

The veteran's service records do not reveal any complaints or 
diagnoses of hearing loss.  On examination for discharge from 
service in November 1967, audiometric examination of the 
veteran's hearing revealed normal hearing.

On initial VA audiological examination in July 1996, the 
veteran had auditory thresholds of 30, 30, 25, 25, and 25 
decibels in the right ear and auditory thresholds of 25, 25, 
25, 30, and 30 decibels in the left ear at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition was 94 percent in the right ear and 90 percent in 
the left ear.  The audiologist stated that the veteran's 
hearing for pure tone stimuli was within normal limits 
bilaterally, but his word recognition was somewhat reduced.  
The audiologist described the veteran's hearing as borderline 
normal.

VA audiological examination in November 1998 revealed the 
veteran to have auditory thresholds of 30, 30, 30, 35, and 30 
decibels in the right ear and auditory thresholds of 25, 25, 
30, 30, and 30 decibels in the left ear at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition was 94 percent in the right ear and 86 percent in 
the left ear.  The audiologist stated that the veteran's 
hearing was mildly impaired in both ears.  The audiologist 
noted that the veteran's left ear hearing loss was 
sensorineural in nature and that the right ear hearing loss 
appeared to be sensorineural.  The audiologist noted that it 
was reasonable to assume that the noise that the veteran was 
exposed to during his tour of duty in Vietnam resulted in 
some hearing loss.

The veteran was examined by a fee basis otolaryngologist in 
December 1998.  The veteran reported that he was a combat 
soldier who fired the M60 and had some grenade explosions 
near him.  Physical examination of the veteran's ears was 
normal.  The examiner noted that audiometric testing of the 
veteran's hearing revealed very mild hearing loss in the left 
ear.  He noted that the veteran had hearing loss in the right 
ear, which was mainly conductive in nature.  The examiner 
stated that the veteran could consider an operation for the 
right ear.  The examiner was of the opinion that since the 
veteran's right ear hearing loss was conductive in nature, it 
was not related to military service.  The examiner also 
stated that since the veteran's slight sensorineural hearing 
loss in the left ear was very flat, with no marked high 
frequency change, he did not think that the left ear hearing 
loss was related to noise exposure.

The Board notes that the veteran claims that his hearing loss 
is due to noise exposure in service.  The veteran does not 
claim, and the medical evidence of record does not show, that 
the veteran developed hearing loss due to any other incident 
of service.

The record fails to show that the veteran exhibited hearing 
loss or any other ear pathology during service or within one 
year of discharge from service.  The evidence of record does 
not show hearing loss until more than 28 years after 
discharge from service.

While the veteran and his spouse believe that the veteran's 
current hearing loss is due to exposure to acoustic trauma 
during service, as laypersons they are not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the veteran currently meets the above 
criteria and thus he currently has bilateral hearing loss 
disability for VA purposes.

The Board further notes that the veteran received the Combat 
infantryman Badge and that his military occupational 
specialty was light weapons infantryman.  Since the record 
reflects that the veteran served in combat while in Vietnam, 
the Board accepts the veteran's testimony that he was exposed 
to acoustic trauma in service as true.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

Since the veteran was exposed to acoustic trauma during 
service and since he does currently have bilateral hearing 
loss, the question that must be determined is whether the 
veteran's current hearing loss is due to his exposure to 
acoustic trauma in service.

The November 1998 VA audiologist did state that it was 
reasonable to assume that some of the veteran's hearing loss 
resulted from the veteran's exposure to acoustic trauma in 
service.  However, the Board notes that the VA audiologist 
coached his opinion in the terms indicating that it was 
possible.  Furthermore, the VA audiologist did not provide 
any reasons and bases to support his opinion.  The Board 
finds that opinion of the otolaryngologist, a physician 
specially trained in the diagnosis, interpretation, and 
treatment of ear disabilities, to be more probative.  This 
physician indicated his belief that the veteran's hearing 
loss was not due to service and supported his opinion with 
reasoning backed by the medical evidence.  First he noted 
that the veteran's right ear hearing loss was conductive in 
nature, not sensorineural.  The Board notes that the November 
1998 VA audiologist was equivocal as to whether the veteran's 
right ear hearing loss was sensorineural in nature.  The 
otolaryngologist further noted that the veteran's left ear 
hearing loss, while sensorineural in nature, was of a flat 
pattern, without marked high frequency change, which led him 
to believe that the left ear hearing loss was also not due to 
noise exposure.  Since the most probative medical evidence of 
record indicates that the veteran's current bilateral hearing 
loss is not related to noise exposure in service, and since 
the record does not reveal that the veteran's current hearing 
loss is due to any other incident of service, service 
connection for bilateral hearing loss is not warranted.

III.  Earlier Effective Date - PTSD

The Board finds that the veteran's claim for an earlier 
effective date for a grant of service connection for post-
traumatic stress disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).
 
The RO received a claim for service connection for post-
traumatic stress disorder from the veteran on April 11, 1996.  
By rating action in September 1996 the veteran was granted 
service connection and a 10 percent rating for post-traumatic 
stress disorder.  The grant was made effective from March 5, 
1996.

The veteran has claimed that he has had post-traumatic stress 
disorder ever since his tour in Vietnam and that he should 
therefore be paid compensation for that disorder effective 
from February 1968.  At the January 1997 hearing before a 
hearing officer the veteran testified that he first sought VA 
benefits in 1984 when he spoke to a Dawson County Veterans 
Service Officer.  Reportedly, the service officer told the 
veteran that the veteran was worth too much money and that he 
couldn't help the veteran.  The veteran also testified that 
he went to a VA facility a few months prior to March 1996 to 
find out about VA benefits.

The regulation 38 C.F.R. § 3.155 provides that any 
communication or action of a claimant, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.

With respect to the veteran's assertion that he tried to make 
a claim in 1984, the Board notes that the alleged 
communication was made with a Dawson County Veterans Service 
Officer, a person who was not a VA employee.  Since there was 
no communication with VA in 1984 the veteran's alleged 
attempt may not be considered an informal claim. 

With respect to the veteran's assertion that he visited a VA 
facility several months prior to March 5, 1996, the Board 
notes that there is no record that the veteran made any 
request for service connection for post-traumatic stress 
disorder prior to March 5, 1996.  Nor did the veteran state 
that he made a request for service connection for post-
traumatic stress disorder when he visited the VA facility.  
As noted above an informal claim must specify the benefit 
sought.  Accordingly, the Board finds that the initial claim 
for service connection for post-traumatic stress disorder was 
received April 11, 1996.

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Since the veteran's original claim for post-traumatic stress 
disorder was received more than a year after discharge from 
service, and was received after the date entitlement arose, 
the effective date of service connection is the date that the 
initial claim was received.  The Board notes that the initial 
claim for post-traumatic stress disorder was received April 
11, 1996 and that the veteran has been granted an effective 
date of March 5, 1996.  Since the laws and regulations do not 
provide for an effective date prior to April 11, 1996 and 
since the veteran already has an effective date of March 5, 
1996, which is prior to April 11, 1996, he is not entitled to 
an effective date earlier than March 5, 1996 for service 
connection for post-traumatic stress disorder.


ORDER

Entitlement to service connection for residuals of a shell 
fragment wound of the left leg is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to an effective date for service connection for 
post-traumatic stress disorder prior to March 5, 1996 is 
denied.


REMAND

The veteran seeks an evaluation in excess of 20 percent for 
laminectomy, L4-5, with degenerative changes.  The veteran 
was granted service connection for his low back disability by 
rating action in August 1997.  A supplemental statement of 
the case addressing the issue of the evaluation assigned to 
the veteran's low back disability was issued in August 1997.  
The veteran has submitted a timely notice of disagreement and 
a timely substantive appeal with regard to this claim. 

The most recent VA orthopedic examination, performed in 
December 1998, is inadequate for evaluating the veteran's low 
back disability.  This examination does not note whether the 
veteran experiences a greater limitation of motion of the 
back due to pain on use, including use during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A current 
examination that thoroughly documents the extent of the 
veteran's low back disability is necessary.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify all providers of recent 
medical treatment or evaluation of his 
low back disability.  The RO should 
contact all identified providers, to 
include appropriate VA medical center(s), 
and request copies of all of the 
veteran's treatment records, which are 
not currently of record.  All records 
obtained should be associated with the 
veteran's claims file.

2.  When the above actions have been 
accomplished, the RO should make 
arrangements for the veteran to be 
scheduled for VA neurological and 
orthopedic examinations of the service-
connected laminectomy, L4-5, with 
degenerative changes.  The veteran's 
claims file should be made available to 
the examiners and reviewed prior to each 
examination of the veteran.  All 
indicated tests and studies, including 
range of motion studies in degrees, 
should be performed.  The orthopedic 
examiner should comment on the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  The 
orthopedic physician should be requested 
to identify any objective evidence of 
pain and all functional loss due to pain.  
This examiner should specifically 
indicate the range of motion performed 
without pain and the range of motion 
accompanied by pain.  This examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the orthopedist 
should so state.  The examiners should 
also provide opinions concerning the 
impact of the service-connected 
laminectomy, L4-5, with degenerative 
changes on the veteran's ability to work.  
The rationale for all opinions expressed 
should be explained.  

3.  After the above actions have been 
accomplished the RO should readjudicate 
the veteran's claim for an increased 
evaluation for laminectomy, L4-5, with 
degenerative changes.  In readjudicating 
this claim, the RO should consider 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca.  The RO should also 
consider the application of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App 119 (1999). 

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

